On petition foe a rehearing.
Perkins, I.
An earnest petition for a rehearing is filed in this case, and we have given it careful consideration.
The suit is upon a bond. The court below, upon its construction, and interpretation of the bond, sustained a demurrer to the complaint, .and there was final judgment for the defendants, from which an appeal was taken to this court, where the judgment of the court below was affirmed.
It is contended that both the court below and this court misinterpreted the bond. It is admitted that the courts are right upon the language of the bond; but it is claimed that the language ought not to govern. No extrinsic facts are set before the court, to aid it in giving an interpretation and construction to the bond,—nothing outside of its own recitations. It appears that a railroad, called the Anderson, Lebanon and St. Louis Railroad, was being constructed; that it was to pass through Clark and Scott townships, in Montgomery county ; that a special tax, to aid in the construction of said road, had been levied in those townships ; that the county commissioners had ordered its immediate collection; and that an appeal had been taken from the order, which had the effect to stop the collection of the tax. Officers of the road, and persons interested, in its construction, agreed with a number of persons, including the appellant, that, if they would dismiss the appeal, and pay the special tax assessed in those townships, the obligors in the bond would pay the costs on the dismissal of the appeal, and pay back to said obligees, severally, the portions of said special tax they might pay, if said road was not completed, by a given day, to Ladoga. Now, what was the object to be accomplished by this arrangement? It was that the railroad company might certainly get the amount of this special tax, and in a *554reasonable time, with which to build the road to Ladoga by a given day. This is the language of the contract, and it seems to us, the language expresses the spirit of it.
But it is argued in the petition that the expression in the contract, “ will pay the said special tax so ordered to be collected by said board, for the purpose aforesaid,” should read, “ will pay their special tax so ordered,” etc., so as to limit the obligation to pay to the amounts severally assessed against them; but it does not appear that that sum would enable the company to complete the- road to Ladoga, by a given day. We are not able to perceive, that, from a consideration of the entire instrument, any inference can be drawn, that its language does not express the intention of the narties to it.
The petition is overruled.